ORDER

PER CURIAM.
R.G., a juvenile, appeals from the judgment of the Juvenile Division of the Circuit Court of St. Louis County, Family Court convicting him of five counts of first-degree robbery. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2015).